Case 1:20-cv-23138-UU Document 30 Entered on FLSD Docket 11/23/2020 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                    Case No. 20-cv-23138-UU

 ANTHONY ORTUETA,

        Plaintiff,

 v.

 TRUE GRADE, LLC, et al.,

        Defendants.
                                                   /

                                              ORDER

        THIS CAUSE is before the Court upon Chief United States Magistrate Judge John J.

 O’Sullivan’s Order Approving Settlement Agreement and Recommending that the Case Be

 Dismissed With Prejudice. D.E. 28. The Court has reviewed the pertinent portions of the record

 and is otherwise fully advised in the premises.

        On November 23, 2020, Magistrate Judge O’Sullivan issued an order following the

 settlement conference in this case, which: (1) approved the parties’ settlement agreement,

 including attorney’s fees and costs, under the Fair Labor Standards Act, 29 U.S.C. § 201, et seq.

 (“FLSA”), pursuant to Lynn Food Stores v. United States, 679 F.2d 1350, 1352-53 (11th Cir.

 1982); and (2) recommended that the undersigned dismiss this case with prejudice, while retaining

 jurisdiction until January 25, 2021 to enforce the terms of the settlement. D.E. 28.

        The Court has made a review of the entire file and record herein and agrees with Magistrate

 Judge O’Sullivan’s recommendation. Accordingly, it is

        ORDERED AND ADJUDGED that the Report and Recommendation (D.E. 28) is

 RATIFIED, AFFIRMED, and ADOPTED. It is further
Case 1:20-cv-23138-UU Document 30 Entered on FLSD Docket 11/23/2020 Page 2 of 2




         ORDERED AND ADJUDGED that this case is hereby DISMISSED WITH PREJUDICE.

 The Court shall retain jurisdiction until January 25, 2021 to enforce the terms of the settlement.

 It is further

         ORDERED AND ADJUDGED that the Clerk of Court SHALL administratively close this

 case. All future hearings are CANCELLED, and all pending motions are DENIED AS MOOT.

         DONE AND ORDERED in Chambers, Miami, Florida, this 23d__ day of November, 2020.



                                              __________________________________
                                              URSULA UNGARO
                                              UNITED STATES DISTRICT JUDGE
 Copies furnished:
 All counsel ofd record
